EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather P. Hildreth on 7-5-22.
The application has been amended as follows:
In claim 13 line 8, the phrase “the first movable member” has been replaced --the movable member--.
In claim 13 line 9, the phrase “and the position in either” has been replaced --and the second position in either--.
In claim 13 line 11, the phrase “a second direction in which the blade is urged” has been replaced --a second direction in which the blade flexes--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art incorporates a shaving blade assembly/method of adjusting a shaving blade assembly with a movable member configured selectively engage the resilient element in the first direction to limit/substantially impede deformation of the resilient element in combination with the remaining limitations.
Braginetz et al. (3,852,880) appears to be close prior art in that it incorporates a member 30 that performs a limiting of deformation function.  However, structure 30 is rigid and does not move to selectively engage the resilient element to limiting of elastic deformation as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05 July 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724